 

Exhibit 10.1

 

Execution Version





 

ESCROW AGREEMENT

 

ESCROW AGREEMENT (this “Agreement”) dated as of June 11, 2019, by and among
TheMaven, Inc., a Delaware corporation (the “Parent”), TheStreet, Inc., a
Delaware corporation (the “Company” and, together with the Parent, sometimes
referred to individually as a “Party” and collectively as the “Parties”), and
Citibank, N.A., as escrow agent (the “Escrow Agent”).

 

RECITALS

 

WHEREAS, Parent, TST Acquisition Co., Inc., a Delaware corporation (“Merger
Sub”), and the Company have entered into an Agreement and Plan of Merger, dated
as of June 11, 2019 (as may be amended from time to time, the “Merger
Agreement”), pursuant to which, upon the terms and subject to the conditions set
forth in the Merger Agreement, Merger Sub will merge with and into the Company
(the “Merger”), with the Company surviving the Merger as a Subsidiary of Parent
(capitalized terms used and not defined herein shall have the respective
meanings ascribed to them in the Merger Agreement); and

 

WHEREAS, to provide a source of payment of the Aggregate Cash Merger
Consideration under the Merger Agreement, the Parties have agreed to place in
escrow certain funds, and the Escrow Agent has agreed to hold and distribute
such funds in accordance with the terms of this Escrow Agreement;

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

1.           Appointment. The Parties hereby appoint the Escrow Agent as their
escrow agent for the purposes set forth herein, and the Escrow Agent hereby
accepts such appointment and agrees to act as escrow agent in accordance with
the terms and conditions set forth herein.

 

2.            Escrow Funds.

 

(a)          Simultaneous with the execution and delivery of this Agreement, B
Riley FBR, Inc. on behalf of the Parent is depositing with the Escrow Agent
$16,500,000 (the “Escrow Deposit”) in immediately available funds. The Escrow
Agent hereby acknowledges receipt of the Escrow Deposit, together with all
products and proceeds thereof, including all interest, dividends, gains and
other income (collectively, the “Escrow Earnings”) earned with respect thereto
(collectively, the “Escrow Funds”) in a separate and distinct account (the
“Escrow Account”), subject to the terms and conditions of this Agreement.

 

(b)          For greater certainty, all escrow earnings shall be retained by the
Escrow Agent and reinvested in the Escrow Funds and shall become part of the
Escrow Funds; and shall be disbursed as part of the Escrow Funds in accordance
with the terms and conditions of this Agreement.

 

3.            Investment of Escrow Funds.

 

(a)          Unless otherwise instructed in writing and executed by an
authorized representative set forth in Exhibit A-1 and Exhibit A-2 by both
Parties, the Escrow Agent shall hold the Escrow Funds in a “noninterest-bearing
deposit account” insured by the Federal Deposit Insurance Corporation (“FDIC”)
to the applicable limits. The Escrow Funds shall at all times remain available
for distribution in accordance with Section 4 below.

 

(b)          The Escrow Agent shall send an account statement to each of the
Parties on a monthly basis reflecting activity in the Escrow Account for the
preceding month.

 







 

(c)          The Escrow Agent shall have no responsibility for any investment
losses resulting from the investment, reinvestment or liquidation of the
escrowed property, as applicable, provided that the Escrow Agent has made such
investment, reinvestment or liquidation of the escrowed property in accordance
with the terms, and subject to the conditions of this Agreement. The Escrow
Agent does not have a duty nor will it undertake any duty to provide investment
advice.

 

4.            Disposition and Termination of the Escrow Funds.

 

(a)           Escrow Funds. The Parties shall act in accordance with, and the
Escrow Agent shall hold and release the Escrow Funds as provided in, this
Section 4(a) as follows:

 

(i)            Immediately after the occurrence of the Effective Time pursuant
to the Merger Agreement and upon receipt of a Joint Release Instruction stating
the same, the Escrow Agent shall disburse the Escrow Funds to the Paying Agent
pursuant to the instructions set forth on Exhibit B; provided, however that if
the Merger Agreement is terminated in accordance with Article VIII of the Merger
Agreement and the Effective Time does not occur, then the Escrow Agent shall
disburse the Escrow Funds to the Parent following such termination pursuant to a
Joint Release Instruction and the instructions set forth on Exhibit C.

 

(ii)           Notwithstanding the foregoing, at any time, the Parties shall act
in accordance with, and the Escrow Agent shall have the right to release the
Escrow Funds as follows:

 

(A)Upon receipt of a Joint Release Instruction with respect to the Escrow Funds,
the Escrow Agent shall promptly, but in any event within two (2) Business Days
after receipt of a Joint Release Instruction, disburse all or part of the Escrow
Funds in accordance with such Joint Release Instruction.

 

(B)Upon receipt by the Escrow Agent of a copy of Final Determination from any
Party, the Escrow Agent shall on the fifth (5th) Business Day following receipt
of such determination, disburse as directed, part or all, as the case may be, of
the Escrow Funds (but only to the extent funds are available in the Escrow
Funds) in accordance with such Final Determination. The Escrow Agent will act on
such Final Determination without further inquiry.

 

(C)All payments of any part of the Escrow Funds shall be made by wire transfer
of immediately available funds or check as set forth in the Joint Release
Instruction or Final Determination, as applicable.

 

(D)Any instructions setting forth, claiming, containing, objecting to, or in any
way related to the transfer or distribution of any funds on deposit in any
Escrow Account under the terms of this Agreement must be in writing, executed by
the appropriate Party or Parties as evidenced by the signatures of the person or
persons set forth on Exhibit A-1 and Exhibit A-2 and delivered to the Escrow
Agent either (i) by confirmed facsimile only at the fax number set forth in
Section 11 below (and receipt by the Escrow Agent confirmed) or (ii) attached to
an e-mail received on a Business Day from an e-mail address set forth in Section
11 (and receipt by the Escrow Agent confirmed) below. In the event a Joint
Release Instruction or Final Determination is delivered to the Escrow Agent,
whether in writing, by facsimile or otherwise, the Escrow Agent is authorized to
seek confirmation of such instruction by telephone call back to the person or
persons designated in Exhibit A-1 and/or A-2 annexed hereto (the “Call Back
Authorized Individuals”), and the Escrow Agent may rely upon the confirmations
of anyone purporting to be a Call Back Authorized Individual. To assure accuracy
of the instructions it receives, the Escrow Agent may record such call backs. If
the Escrow Agent is unable to verify the instructions, or is not satisfied with
the verification it receives, it will not execute the instruction until all such
issues have been resolved. The persons and telephone numbers for call backs may
be changed only in writing, executed by an authorized representative of
applicable Party set forth on Exhibit A-1 or Exhibit A-2, actually received and
acknowledged by the Escrow Agent.

 



2



 

(b)          Certain Definitions.

 

(i)             “Business Day” means any day that is not a Saturday, a Sunday or
other day on which banks are not required or authorized by law to be closed in
New York, New York.

 

(ii)            “Final Determination” means a final non-appealable order of any
court of competent jurisdiction which may be issued, together with (A) a
certificate executed by an authorized representative of the prevailing Party set
forth in Exhibit A-1 or Exhibit A-2 hereto, to the effect that such order is
final and non-appealable and from a court of competent jurisdiction having
proper authority and (B) the written payment instructions of the prevailing
Party, executed by an authorized representative set forth in Exhibit A-1 or
Exhibit A-2 hereto, to effectuate such order.

 

(iii)          “Joint Release Instruction” means the joint written instruction
executed by an authorized representative of each of the Parent and the Company
set forth in Exhibit A-1 and Exhibit A-2 hereto, directing the Escrow Agent to
disburse all or a portion of the Escrow Funds, as applicable.

 

(iv)          “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

 

5.            Escrow Agent. The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein, which shall be deemed purely
ministerial in nature, and no duties, including but not limited to any fiduciary
duties, shall be implied. The Escrow Agent shall neither be responsible for, nor
chargeable with, knowledge of, nor have any requirements to comply with, the
terms and conditions of any other agreement, instrument or document between the
Parties, in connection herewith, if any, including without limitation the Merger
Agreement, nor shall the Escrow Agent be required to determine if any Person has
complied with any such agreements, nor shall any additional obligations of the
Escrow Agent be inferred from the terms of such agreements, even though
reference thereto may be made in this Agreement. Notwithstanding the terms of
any other agreement between the Parties, the terms and conditions of this
Agreement will control the actions of Escrow Agent. The Escrow Agent may rely
upon and shall not be liable for acting or refraining from acting upon any Joint
Release Instruction or Final Determination furnished to it hereunder and
believed by it to be genuine and to have been signed and presented by an
authorized representative of the proper Party or Parties set forth in Exhibit
A-1 and Exhibit A-2. Concurrent with the execution of this Agreement, the
Parties shall deliver to the Escrow Agent authorized representative’s forms in
the form of Exhibit A-1 and Exhibit A-2 attached hereto. The Escrow Agent shall
be under no duty to inquire into or investigate the validity, accuracy or
content of any such document, notice, instruction or request. The Escrow Agent
shall have no duty to solicit any payments which may be due it or the Escrow
Funds. In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder or shall receive instructions, claims or demands from any Party
hereto which, in its opinion, conflict with any of the provisions of this
Agreement, it shall be entitled to refrain from taking any action and its sole
obligation shall be to keep safely all property held in escrow until it shall be
directed otherwise in a Joint Release Instruction or Final Determination. The
Escrow Agent may interplead all of the assets held hereunder into a court of
competent jurisdiction or may seek a declaratory judgment with respect to
certain circumstances, and thereafter be fully relieved from any and all
liability or obligation with respect to such interpleaded assets or any action
or nonaction based on such declaratory judgment. The Escrow Agent may consult
with legal counsel of its selection in the event of any dispute or question as
to the meaning or construction of any of the provisions hereof or its duties
hereunder. The Escrow Agent will not be liable for any action taken, suffered or
omitted to be taken by it in good faith except to the extent that the Escrow
Agent’s gross negligence or willful misconduct was the cause of any direct loss
to either Party. To the extent practicable, the Parties agree to pursue any
redress or recourse in connection with any dispute without making the Escrow
Agent a party to the same. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for any special,
indirect, punitive, incidental or consequential losses or damages of any kind
whatsoever (including but not limited to lost profits), even if the Escrow Agent
has been advised of the likelihood of such losses or damages and regardless of
the form of action.

 



3



 

6.            Resignation and Removal of Escrow Agent. The Escrow Agent (a) may
resign and be discharged from its duties or obligations hereunder by giving
thirty (30) calendar days advance notice in writing of such resignation to the
Parties specifying a date when such resignation shall take effect or (b) may be
removed, with or without cause, by the Parties acting jointly at any time by
providing written notice executed by an authorized representative set forth in
Exhibits A-1 and A-2 hereto, to the Escrow Agent. Any corporation or association
into which the Escrow Agent may be merged or converted or with which it may be
consolidated, or any corporation or association to which all or substantially
all of the escrow business of the Escrow Agent’s line of business may be
transferred, shall be the Escrow Agent under this Agreement without further act.
The Escrow Agent’s sole responsibility after such thirty (30) day notice period
expires or after receipt of written notice of removal shall be to hold and
safeguard the Escrow Funds (without any obligation to reinvest the same) and to
deliver the same (i) to a substitute or successor escrow agent pursuant to a
joint written designation from the Parties, (ii) as set forth in a Joint Release
Instruction or (iii) in accordance with the directions of a Final Determination,
and, at the time of such delivery, the Escrow Agent’s obligations hereunder
shall cease and terminate. In the event the Escrow Agent resigns, if the Parties
have failed to appoint a successor escrow agent prior to the expiration of
thirty (30) calendar days following receipt of the notice of resignation, the
Escrow Agent may petition any court of competent jurisdiction for the
appointment of such a successor escrow agent or for other appropriate relief,
and any such resulting appointment shall be binding upon all of the parties
hereto.

 

7.            Fees and Expenses. All fees and expenses of the Escrow Agent are
described in Schedule 1 attached hereto and shall be paid by equally by the
Parties. The fees agreed upon for the services to be rendered hereunder are
intended as full compensation for the Escrow Agent services as contemplated by
this Agreement.

 

8.            Indemnity. Each of the Parties shall jointly and severally
indemnify, defend, and hold harmless the Escrow Agent and its affiliates and
their respective successors, assigns, directors, officers, agents and employees
(the “Indemnitees”) from and against any and all losses, damages, claims,
liabilities, penalties, judgments, settlements, actions, suits, proceedings,
litigation, investigations, costs or expenses (including the reasonable fees and
expenses of one outside counsel and experts and their staffs and all expense of
document location, duplication and shipment) (collectively “Escrow Agent
Losses”) arising out of or in connection with (a) the Escrow Agent’s execution
and performance of this Agreement, tax reporting or withholding, the enforcement
of any rights or remedies under or in connection with this Agreement, or as may
arise by reason of any act, omission or error of the Indemnitee, except to the
extent that such Escrow Agent Losses, as adjudicated by a court of competent
jurisdiction, have been caused by the fraud, gross negligence or willful
misconduct of such Indemnitee, or (b) its following any instructions or other
directions from the Parent or the Company. The Parties hereby grant the Escrow
Agent a lien on, right of set-off against and security interest in, the Escrow
Funds for the payment of any reasonable claim for indemnification, expenses and
amounts due hereunder. In furtherance of the foregoing, the Escrow Agent is
expressly authorized and directed, but shall not be obligated, upon prior
written notice to the Parties, to charge against and withdraw from the Escrow
Funds for its own account or for the account of an indemnitee any amounts due to
the Escrow Agent or to an indemnitee under this Section 8. Notwithstanding
anything to the contrary herein, the Parent and the Company agree, solely as
between themselves, that any obligation for indemnification under this Section 8
(or for reasonable fees and expenses of the Escrow Agent described in Section 7)
shall be borne by the Party or Parties determined by a court of competent
jurisdiction to be responsible for causing the loss, damage, liability, cost or
expense against which the Escrow Agent is entitled to indemnification or, if no
such determination is made, then one-half by the Parent and one-half by the
Company. The Parties acknowledge that the foregoing indemnities shall survive
the resignation or removal of the Escrow Agent or the termination of this
Agreement.

 



4



 

9.            Tax Matters.

 

(a)          Parent shall be responsible for and the taxpayer on all taxes due
on the interest or income earned, if any, on the Escrow Funds for the calendar
year in which such interest or income is earned. The Escrow Agent shall report
any interest or income earned on the Escrow Funds to the IRS or other taxing
authority on IRS Form 1099. Prior to the date hereof, the Parties shall provide
the Escrow Agent with certified tax identification numbers by furnishing
appropriate forms W-9 or W-8 as applicable and such other forms and documents
that the Escrow Agent may request.

 

(b)          The Escrow Agent shall be responsible only for income reporting to
the Internal Revenue Service with respect to income earned on the Escrow Funds.
The Parties hereby represent to the Escrow Agent that no other tax reporting of
any kind is required given the underlying transaction giving rise to this
Agreement. The Escrow Agent shall withhold any taxes required to be withheld by
applicable law, including but not limited to required withholding in the absence
of proper tax documentation, and shall remit such taxes to the appropriate
authorities. 

 

(c)          The Escrow Agent, its affiliates, and its employees are not in the
business of providing tax or legal advice to any taxpayer outside of Citigroup,
Inc. and its affiliates. This Agreement and any amendments or attachments hereto
are not intended or written to be used, and may not be used or relied upon, by
any such taxpayer or for the purpose of avoiding tax penalties. Any such
taxpayer should seek advice based on the taxpayer's particular circumstances
from an independent tax advisor.

 

10.          Covenant of Escrow Agent. The Escrow Agent hereby agrees and
covenants with the Parent and the Company that it shall perform all of its
obligations under this Agreement and shall not deliver custody or possession of
any of the Escrow Funds to anyone except pursuant to the express terms of this
Agreement or as otherwise required by law.

 

11.          Notices. Except as otherwise expressly required in Section
4(a)(iv), all communications required under this Agreement shall be in writing,
in English, and shall be deemed to have been duly given if delivered (i)
personally, (ii) by facsimile transmission with written confirmation of receipt,
(iii) on the day of transmission if sent by electronic mail (“e-mail”) with a
PDF attachment executed by an authorized signer of the Party/ Parties to the
e-mail address given below, and written confirmation of receipt is obtained
promptly after completion of the transmission, (iv) by overnight delivery with a
reputable national overnight delivery service, or (v) by mail or by certified
mail, return receipt requested, and postage prepaid. If any notice is mailed, it
shall be deemed given five Business Days after the date such notice is deposited
with the United States Postal Service. If notice is given to a Party, it shall
be given at the address for such Party set forth below. It shall be the
responsibility of the Parties to notify the Escrow Agent and the other Party in
writing of any name or address changes.

 



5



 

if to the Parent, then to:

 

TheMaven, Inc.



1500 Fourth Avenue



Suite 200



Seattle, WA 98101



Attn: Legal Department

 

with a copy (which shall not constitute notice) to:

 

Golenbock Eiseman Assor Bell & Peskoe LLP



711 Third Avenue, 17th Floor



New York, NY 10017



Attn: Andrew D. Hudders, Esq.

 

or, if to the Company, then to:

 

TheStreet, Inc.



14 Wall Street, 15th Floor



New York, New York 10005



Attention: Eric Lundberg

 

with a copy (which shall not constitute notice) to:

 

Orrick, Herrington & Sutcliffe LLP



The Orrick Building
405 Howard Street
San Francisco, CA 94105
Attention: Karen Dempsey; Richard Vernon Smith

 

or, if to the Escrow Agent, then to:

 

Citibank, N.A.



Citi Private Bank



388 Greenwich Street, 29th Floor



New York, NY 10013



Attn: John P. Howard

 

Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to the foregoing clause (i) through (iv) of this Section 11, such
communications shall be deemed to have been given on the date received by the
Escrow Agent. In the event that the Escrow Agent, in its sole discretion, shall
determine that an emergency exists, the Escrow Agent may use such other means of
communication as the Escrow Agent deems appropriate.

 



6



 

12.          Termination. This Agreement shall terminate on the first to occur
of (a) the distribution of all of the amounts in the Escrow Funds in accordance
with this Agreement or (b) delivery to the Escrow Agent of a written notice of
termination executed jointly by the authorized representatives set forth in
Exhibits A-1 and A-2 of Parent and the Company, after which this Agreement shall
be of no further force and effect except that the provisions of Section 8 hereof
shall survive termination.

 

13.          Miscellaneous. The provisions of this Agreement may be waived,
altered, amended or supplemented, in whole or in part, only by a writing signed
by all of the parties hereto. Neither this Agreement nor any right or interest
hereunder may be assigned in whole or in part by any party without the prior
consent of the other parties. This Agreement shall be governed by and construed
under the laws of the State of Delaware. Each party irrevocably waives any
objection on the grounds of venue, forum non-conveniens or any similar grounds
and irrevocably consents to service of process by mail or in any other manner
permitted by applicable law and consents to the jurisdiction of the courts
located in the State of Delaware. The parties hereby waive any right to a trial
by jury with respect to any lawsuit or judicial proceeding arising from or
relating to this Agreement. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. All signatures of the
parties to this Agreement may be transmitted by facsimile or electronic
transmission in portable document format (.pdf), and such facsimile or .pdf
will, for all purposes, be deemed to be the original signature of such party
whose signature it reproduces, and will be binding upon such party. If any
provision of this Agreement is determined to be prohibited or unenforceable by
reason of any applicable law of a jurisdiction, then such provision shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof, and any
such prohibition or unenforceability in such jurisdiction shall not invalidate
or render unenforceable such provisions in any other jurisdiction. The Parties
represent, warrant and covenant that each document, notice, instruction or
request provided by such Party to the Escrow Agent shall comply with applicable
laws and regulations. Where, however, the conflicting provisions of any such
applicable law may be waived, they are hereby irrevocably waived by the parties
hereto to the fullest extent permitted by law, to the end that this Agreement
shall be enforced as written. Except as expressly provided in Sections 7 and 8,
nothing in this Agreement, whether express or implied, shall be construed to
give to any person or entity other than the Escrow Agent and the Parties any
legal or equitable right, remedy, interest or claim under or in respect of this
Agreement or any funds escrowed hereunder.

 

14.          Compliance with Court Orders. In the event that any escrow property
shall be attached, garnished or levied upon by any court order, or the delivery
thereof shall be stayed or enjoined by an order of a court, or any order,
judgment or decree shall be made or entered by any court order affecting the
property deposited under this Agreement, the Escrow Agent is hereby expressly
authorized, in its sole discretion, to obey and comply with all writs, orders or
decrees so entered or issued, which it is advised by legal counsel of its own
choosing is binding upon it, whether with or without jurisdiction, and in the
event that the Escrow Agent obeys or complies with any such writ, order or
decree it shall not be liable to any of the Parties or to any other Person, by
reason of such compliance notwithstanding such writ, order or decree be
subsequently reversed, modified, annulled, set aside or vacated.

 

15.          Further Assurances. Following the date hereof, each party shall
deliver to the other parties such further information and documents and shall
execute and deliver to the other parties such further instruments and agreements
as any other party shall reasonably request to consummate or confirm the
transactions provided for herein, to accomplish the purpose hereof or to assure
to any other party the benefits hereof.

 

16.          Assignment. No assignment of the interest of any of the Parties
shall be binding upon the Escrow Agent unless and until written notice of such
assignment shall be filed with and consented to by the Escrow Agent (such
consent not to be unreasonably withheld). Any transfer or assignment of the
rights, interests or obligations hereunder in violation of the terms hereof
shall be void and of no force or effect.

 



7



 

17.          Force Majeure. The Escrow Agent shall not incur any liability for
not performing any act or fulfilling any obligation hereunder by reason of any
occurrence beyond its control (including, but not limited to, any provision of
any present or future law or regulation or any act of any governmental
authority, any act of God or war or terrorism, or the unavailability of the
Federal Reserve Bank wire services or any electronic communication facility), it
being understood that the Escrow Agent shall use commercially reasonable efforts
which are consistent with accepted practices in the banking industry to resume
performance as soon as reasonably practicable under the circumstances.

 

18.          Compliance with Federal Law. To help the U.S. Government fight the
funding of terrorism and money laundering activities and to comply with Federal
law requiring financial institutions to obtain, verify and record information on
the source of funds deposited to an account, the Parties agree to provide the
Escrow Agent with the name, address, taxpayer identification number, and
remitting bank for all Parties depositing funds at Citibank pursuant to the
terms and conditions of this Agreement. For a non-individual person such as a
business entity, a charity, a trust or other legal entity, the Escrow Agent will
ask for documentation to verify its formation and existence as a legal entity.
The Escrow Agent may also ask to see financial statements, licenses, an
identification and authorization documents from individuals claiming authority
to represent the entity or other relevant documentation.

 

19.          Use of Citibank Name. No publicly distributed printed or other
material in any language, including prospectuses, notices, reports, and
promotional material which mentions “Citibank” by name or the rights, powers, or
duties of the Escrow Agent under this Agreement shall be issued by any other
parties hereto, or on such party’s behalf, without the prior written consent of
the Escrow Agent.

 

*   *   *   *   *

 



8



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 



  PARENT:             THEMAVEN, INC.           By: /s/ Douglas B. Smith    
Name:  Douglas B. Smith     Its: CFO





 



Signature Page to Escrow Agreement



 





 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 



  COMPANY:             THESTREET, INC.           By: /s/ Eric F. Lundberg    
Name:  Eric F. Lundberg     Its: CEO and CFO





 



Signature Page to Escrow Agreement



 





 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

  ESCROW AGENT:           CITIBANK, N.A.           By: /s/ John P. Howard    
Name:  John P. Howard     Its: Director





 

Signature Page to Escrow Agreement

 







 

EXHIBIT A-1

 

Certificate as to Parent Authorized Signatures

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the Parent
and are authorized to initiate and approve transactions of all types for the
escrow account or accounts established under this Agreement, on behalf of the
Parent. The below listed persons (must list at least two individuals, if
applicable) have also been designated Call Back Authorized Individuals and will
be notified by Citibank N.A. upon the release of Escrow Funds from the escrow
account(s).

 

Name / Title / Telephone   Specimen Signature       Douglas Smith   /s/ Douglas
Smith Name   Signature       Chief Financial Officer     Title           Phone  
Mobile Phone       Brian Hebert   /s/ Brian Hebert Name   Signature      
Director of Accounting     Title           Phone   Mobile Phone

 

NOTE: Actual signatures are required above. Electronic signatures, “Docusigned”
signatures and/or signature fonts are not acceptable.

 



Exhibit to Escrow Agreement



 





 

EXHIBIT A-2

 

Certificate as to the Company Authorized Signatures

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the
Company and are authorized to initiate and approve transactions of all types for
the escrow account or accounts established under this Agreement, on behalf of
the Company. The below listed persons (must list at least two individuals, if
applicable) have also been designated Call Back Authorized Individuals and will
be notified by Citibank N.A. upon the release of Escrow Funds from the escrow
account(s).

 

Name / Title / Telephone   Specimen Signature       Eric F. Lundberg   /s/ Eric
F. Lundberg Name   Signature       CEO and CFO     Title           Phone        
  Robert Kondracki   /s/ Robert Kondracki Name   Signature       Chief
Accounting Officer     Title           Phone    

 

NOTE: Actual signatures are required above. Electronic signatures, “Docusigned”
signatures and/or signature fonts are not acceptable.

 



Exhibit to Escrow Agreement

 



